EXHIBIT 99.5 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Overview We are a leading vertically integrated global provider of proprietary technologies for the rehabilitation, without digging or disruption, of municipal sewer and water and industrial mineral, oil and gas piping systems. Our operations are organized based on differences in products and services, as well as by geographic areas. We operate in three distinct markets: sewer rehabilitation, water rehabilitation and energy and mining services. Within the sewer rehabilitation market, we operate in three distinct geographies: North America, Europe and internationally outside of North America and Europe. While we use a variety of trenchless technologies in many different locations, the majority of our revenues are derived from the Insituform® cured-in-place-pipe (“CIPP”) process in the United States. We are organized into five reportable segments: North American Sewer Rehabilitation, European Sewer Rehabilitation, Asia-Pacific Sewer Rehabilitation, Water Rehabilitation and Energy and Mining. In 2008, we have been in an organizational transition following the appointment of our new Chief Executive Officer in April. We have also realigned management of certain of its operations and experienced growth in certain previously immaterial operations. As a result of this appointment and the Chief Executive Officer’s review and assessment of the Company’s business operations, and in connection with our regular review and evaluation of our reportable segments, we have identified new reportable segments. We previously had two reportable segments – Rehabilitation and Tite Liner. In connection with the realignment, we divided the Rehabilitation segment into four new reportable segments (North American Sewer Rehabilitation, European Sewer Rehabilitation, Asia-Pacific Sewer Rehabilitation and Water Rehabilitation), and renamed the Tite Liner segment as our Energy and Mining segment. We believe that this expanded segment disclosure will provide improved transparency into our business and greater insight into our results. We also believe that this segmentation will be helpful in articulating our strategic direction to our investors. Business volume in the U.S. sewer rehabilitation market suffered from weak market conditions throughout 2007. We have been and are currently working diligently to realign our business structure to deliver improved and more consistent profitability in the future. We have rationalized our crew structure, administrative and project support teams and our corporate support groups. Over the last several years there has been a shift in the U.S. toward smaller-diameter pipe work. We have responded by reconfiguring our crew resources for this trend, which will allow us to reduce crew operating costs and take advantage of our proprietary IPlus™ Infusion™ technology. We have also recently implemented logistical improvements to reduce the costs of delivering tube to our crews. Results of Operations On March 29, 2007, we announced plans to exit our tunneling business in an effort to better align our operations with our long-term business strategy. We have classified the results of operations of our tunneling business as discontinued operations for all periods presented. At December 31, 2007, substantially all existing tunneling business activity had been completed. Corporate expenses previously allocated to our tunneling business have been re-allocated to our five reportable segments, North American Sewer Rehabilitation, European Sewer Rehabilitation, Asia-Pacific Sewer Rehabilitation, Water Rehabilitation, and Energy and Mining, for all periods presented. 59 2007 Compared to 2006 Years Ended December 31, Increase (Decrease) 2007 2006 $ % (Dollars in thousands) Revenues $ 495,570 $ 527,419 $ (31,849 ) (6.0 )% Gross profit 99,108 129,003 (29,895 ) (23.2 ) Gross profit margin 20.0 % 24.5 % Operating expenses 90,078 92,692 (2,614 ) (2.8 ) Gain on settlement of litigation (4,500 ) - (4,500 ) n/a Operating income 13,530 36,311 (22,781 ) (62.7 ) Operating margin 2.7 % 6.9 % Net income from continuing operations 12,866 26,303 (13,437 ) (51.1 ) Net income from continuing operations was $13.4 million lower in 2007 than in 2006 principally due to lower revenues and weaker gross profit margins in our North American Sewer Rehabilitation business due to weakness in the U.S. sewer rehabilitation market. There were also several regions of our U.S. sewer rehabilitation operations that experienced project performance issues stemming from delays and other unforeseen issues. The impact of this decline in revenues was partially offset by a decrease in operating expenses in 2007. The primary drivers of the decrease in operating expenses were improved control of corporate and operational spending, lower incentive compensation expense due to poorer performance and a reduction of $1.7 million of previously recorded expense related to unvested restricted stock and stock options in connection with the resignation of our former chief executive officer and voluntary cancellations of stock options by our executive team, partially offset with $1.0 million in severance payments to our former chief executive officer. Finally, in 2007, the Company recorded a $4.5 million gain on the settlement of litigation relating to patent infringements (see Note 9 to the consolidated financial statements contained in this report). 2006 Compared to 2005 Years Ended December 31, Increase (Decrease) 2006 2005 $ % (Dollars in thousands) Revenues $ 527,419 $ 483,595 $ 43,815 9.1 % Gross profit 129,003 121,026 7,968 6.6 Gross profit margin 24.5 % 25.0 % Operating expenses 92,692 85,481 7,211 8.4 Operating income 36,311 35,545 757 2.1 Operating margin 6.9 % 7.4 % Net income from continuing operations 26,303 20,160 6,134 30.4 Net income from continuing operations increased $6.1 million to $26.3 million in 2006. Operationally, the North American Sewer Rehabilitation business generated higher revenue due primarily to stronger performance in the second half of 2006 compared to the same period in 2005. The first half of 2006 was especially slow for our North American Sewer Rehabilitation business due to a market softening that began in late 2005 and continued into the first quarter of 2006. Our Energy and Mining operations were very strong in 2006 compared to 2005, with higher revenues, gross profit and operating income. In addition, gross and operating margins were also higher in the Energy and Mining segment in 2006 compared to the prior year. Consolidated operating expenses were $7.2 million higher in 2006 compared to 2005, primarily due to increases in legal and accounting professional fees and a $2.9 million increase to stock compensation expense. Our legal and accounting fees increased significantly, as we focused on protecting our intellectual property and as we engaged professional resources to assist us in strategies to minimize our income tax exposure, particularly in foreign tax jurisdictions. Stock compensation expense related to stock option grants was recorded, for the first time, in 2006 as required by Statement of Financial Accounting Standards (“SFAS”) No. 123(R), Share Based Payment (“SFAS No. 123(R)”), which was effective for our Company on January 1, 2006. 60 Segment Results North American Sewer Rehabilitation Segment Years Ended December 31, 2007 2006 2005 (Dollars in thousands) Revenues $ 348,085 $ 394,453 $ 359,309 Gross profit 58,890 90,153 86,386 Gross profit margin 16.9 % 22.9 % 24.0 % Operating expenses 62,257 66,769 61,967 Gain on settlement of litigation (4,500 ) - - Operating income 1,133 23,384 24,419 Operating margin 0.3 % 5.9 % 6.8 % Revenues Revenues decreased by 11.8% in the North American Sewer Rehabilitation segment in 2007 to $348.1 million from $394.5 million in the prior year primarily due to weak market conditions in the United States. Compounding the weak U.S. market conditions was a larger percentage of smaller-diameter installation projects in the U.S. marketplace in 2007, which are typically less profitable and generate less revenue per foot than medium- and larger-diameter installation projects. According to internal market analysis and various third-party market surveys, spending in the U.S. sewer rehabilitation market was down in 2007, and projections for 2008 indicate that the market will be flat to slightly down as compared to 2007. We responded to these conditions by realigning our cost structure to improve profitability going forward. Our 2007 full-year results were dramatically impacted by our poor operating results in the first quarter. Since that time we have reduced our crew capacity to fit the market demand and eliminated field support costs, as well as reduced corporate costs. North American Sewer Rehabilitation contract backlog decreased 5.4% at December 31, 2007 compared to December 31, 2006, primarily due to the weak market conditions in the North American Sewer Rehabilitation market. North American Sewer Rehabilitation revenues were 9.8% higher in 2006 compared to 2005. The first half of 2006 was affected by a significant market softening in the United States, which occurred late in 2005 and lasted into the first half of 2006. During this slow period, there was heightened competition for fewer projects, resulting in low-margin pricing, and a decrease in our workable backlog during the first half of 2006. Rather than obtain work at low margins, we were able to take advantage of better margins when the slow period was followed by modest growth in the second quarter of 2006, and even stronger growth in the second half of 2006. As a result, backlog grew in the second half of 2006 after declining during the first half of the year. Gross Profit and Gross Margin North American Sewer Rehabilitation gross profit decreased by 34.7% in 2007 compared to 2006 primarily due to the lower revenues described above. The weak market conditions in U.S. sewer rehabilitation resulted in heightened competitive pricing pressure particularly in the first half of 2007. This pricing compression, coupled with poor project performance in several regions in the U.S. and a higher percentage of lower margin small diameter projects contributed to lower gross margins. Gross margins decreased 600 basis point from 22.9% in 2006 to 16.9% in 2007. In recent quarters, pricing has stabilized. While there can be no assurances, we anticipate pricing to remain stable in North
